Order affirmed, with $20 costs and disbursements. No opinion. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.; Peck, P.- J., dissents in part as follows: I dissent as to the second cause of action and vote to reverse *1021and grant defendant’s motion with respect thereto. Upon the allegations in this cause of action the partnership between Rubin Teitelbaum and the appellant is continuing and I do not think a partner should be permitted, while the partnership is continuing, to assign a single claim against his partner arising out of the partnership. [See post, p. 1104.]